NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                        901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                        CORPUS CHRISTI, TEXAS 78401
                                                                        361-888-0416 (TEL)
JUSTICES
                                                                        361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                        HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                        ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                   Court of Appeals                   100 E. CANO, 5TH FLOOR
                                                                        EDINBURG, TEXAS 78539
                                                                        956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas             956-318-2403 (FAX)

                                                                        www.txcourts.gov/13thcoa

                                        February 5, 2015

      Hon. Benigno Trey Martinez                Hon. Raul Medina
      Martinez, Barrera & Martinez              Attorney at Law
      120 E. Van Buren                          3101 N. Jackson Road
      Brownsville, TX 78520                     McAllen, TX 78501
      * DELIVERED VIA E-MAIL *                  * DELIVERED VIA E-MAIL *

      Hon. Ricardo Pumarejo Jr.
      Kittleman Thomas, PLLC
      4900-B N. 10th Street
      McAllen, TX 78504
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00552-CV
      Tr.Ct.No. C-361-11-B
      Style:    Nolana Open MRI Center, Inc. v. Guillermo R. Pechero M.D.Ruben D.
                Pechero M.D. Maplestar Orthopedics, P. A.

      Dear Sir/Madam:

             The appeal in this cause is REINSTATED as of the date of this letter, and the
      appellate timetables will commence accordingly.

                                            Very truly yours,


                                            Dorian E. Ramirez, Clerk

      DER:ch